EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Coraleine J. Kitt (Reg. No. 72,778) on July 29, 2022.  The Examiner and the Applicant’s Attorney have arrived at an agreement on amendments that will be applied to the following claims.  The claims have been amended as follows:

7. (Currently Amended) A wireless transmit/receive unit (WTRU), comprising a processor and a memory, the processor and the memory configured to: 
receive discontinuous reception (DRX) control information from a network, the DRX control information indicating a time interval that the WTRU is to monitor a downlink control channel; 
receive a control message on the downlink control channel while monitoring the downlink control channel according to the DRX control information, wherein the control message indicates that the WTRU is to perform random access; 
transmit a random access channel (RACH) preamble and a payload based on receiving the control message on the downlink control channel; and 
receive a response from the network, wherein the response comprises a timing adjustment command.  
8. (Currently Amended) The WTRU of claim 7, wherein the processor and the memory are further configured to adjust uplink timing in accordance with the timing adjustment command.  
9. (Currently Amended) The WTRU of claim 8, wherein the processor and the memory are further configured to send a hybrid automatic repeat request (H-ARQ) feedback to the network after adjusting uplink timing according to the timing adjustment command.  
12. (Currently Amended) The WTRU of claim 7, wherein the control message further indicates a time and a resource that can be used by the WTRU to transmit the RACH preamble.  
13. (Currently Amended) The WTRU of claim 7, wherein the payload comprises 
14. (Currently Amended) The WTRU of claim 7, wherein the processor and the memory are further configured to enter a DRX mode while the WTRU is in an active state.  
25. (Currently Amended) A network node comprising: a processor and a memory, the processor and the memory configured to: 
send discontinuous reception (DRX) control information to a wireless transmit/receive unit (WTRU), the DRX control information indicating a time interval that the WTRU is to monitor a downlink control channel; 
send a control message on the downlink control channel to the WTRU while the WTRU is monitoring the downlink control channel according to the DRX control information, wherein the control message indicates that the WTRU is to perform a random access channel (RACH) transmission; 
receive a RACH preamble and a payload after sending the control message on the downlink control channel; and 
send a response to the WTRU, wherein the response comprises a timing adjustment command.  



















REASONS FOR ALLOWANCE
1.	Claims 7 – 26 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	The Terminal Disclaimer filed 07/29/2022 overcomes the nonstatutory double patenting rejection on the claims.
	Applicants’ arguments/remarks filed 05/23/2022 with respect to claims 7, 16, and 25 for failing to comply with the enablement requirement have been considered and they are persuasive.  
	Claims 7 – 9, 14, and 25 are amended to include a memory to overcome the rejection of the claims under 35 U.S.C. 112, second paragraph, as being indefinite.
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 7 - 26.  Please refer to record of prosecution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473